Citation Nr: 1450876	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-00 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) (claimed as a breathing problem).

2.  Entitlement to an initial compensable evaluation for planter warts/callus, bilateral feet (claimed as a bilateral feet condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a March
2011 rating decision of Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas.  The claims file is now entirely electronic and contained in Virtual VA and the Veterans Benefit Management System (VBMS).

In October 2013, this matter was remanded for additional development and adjudication, to include a VA examination in connection with the Veteran's COPD claim, an updated foot examination, and updated VA treatment records.  

Unfortunately, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The prior development has been completed.  Adequate VA examinations dated in December 2013 and VA treatment records dated through November 2013 have been associated with the Veteran's claims file.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Nevertheless, a review of the Veteran's claims file indicates that he is in receipt of disability benefits from the Social Security Administration.  The claims file, including both VBMS and VVA, contains the request for these records dated in January 2012, along with a positive response indicating records delivered via CD; however, it does not contain the actual records, other than a single page indicating that disability benefits were granted based on COPD effective in December 2009.  As such, this matter must be remanded to associate these records with the claims file.  38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

Updated VA treatment records should also be obtained.  38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file updated VA treatment records since November 2013.

2.  Obtain and associate the Veteran's Social Security Administration disability records with the claims file.

3.  Thereafter, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
C. FIELDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

